Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-269

                                      DECEMBER TERM, 2011

 Suzanne Davis                                         }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Chittenden Unit,
    v.                                                 }    Family Division
                                                       }
                                                       }
 Sean Davis                                            }    DOCKET NO. 429-5-10 Cndm

                                                            Trial Judge: Linda Levitt

                          In the above-entitled cause, the Clerk will enter:

       Husband appeals a final divorce order. On appeal, he challenges the court’s maintenance
award and division of property as unfairly punitive and an abuse of discretion. We affirm.

       The court found the following facts. The parties married in February 1991 and separated
in April 2010. At the time of the final order, wife was thirty-eight and husband thirty-nine.
They have two children from the marriage, who were ten and fifteen at the time of the divorce.
Wife was the primary caregiver for the parties’ children during the marriage. She worked
sporadically. She currently works part time as a postal carrier and earns $27,700 a year. She has
a small pension from a previous employer. Husband works as an infrastructure engineer for a
bank. For the few years preceding the divorce he earned approximately $100,000. He has a
retirement account at work.

        The court held a two-day hearing on the divorce to resolve issues of parental rights,
property division and spousal maintenance. Based on the evidence presented, the court
concluded that husband had physically and emotionally abused wife during the marriage,
including punching her and pushing her. The court found the physical abuse ended in 1996, but
the emotional abuse continued. The court found that, as a result, wife is anxious and distracted
and has symptoms of post-traumatic stress disorder (PTSD). The court granted custody of the
parties’ younger son to wife and the older son to husband. As to property division, the court
granted wife her own pension and 75% of husband’s pension. The court also granted wife
maintenance of $2,000 per month until August 2016 when the amount will be reduced to $1,500
per month until husband is age sixty-six.

        On appeal, husband raises several arguments related to the court’s maintenance award.
The family court may award maintenance, either rehabilitative or permanent, to a spouse when it
finds that the spouse lacks sufficient income or property, or both, “to provide for his or her
reasonable needs” and the spouse “is unable to support himself or herself through appropriate
employment at the standard of living established during the civil marriage.” 15 V.S.A. § 752(a);
see Chaker v. Chaker, 155 Vt. 20, 24 (1990). The maintenance must be in the amount and for
the duration the court deems just, based on the consideration of seven nonexclusive factors. See
15 V.S.A. § 752(b). If the court finds a sufficient basis to award maintenance, it has broad
discretion in determining the duration and amount. Chaker, 155 Vt. at 25. We will set aside a
maintenance award only if there is no reasonable basis to support it. Id.

        Husband first contends that the court erred in awarding maintenance because it
improperly assessed the parties’ standard of living during the marriage and wife’s reasonable
needs. According to husband’s version of the facts, wife’s reported expenses are inaccurately
inflated, and the court mistakenly found that the parties enjoyed a “middle class” income during
the marriage based on only the income from the final years of the marriage. We find no error.
The court was free to accept wife’s representation of her expenses, which far exceeded her
income. In addition, although the parties’ income fluctuated during the marriage, husband’s
summary income chart submitted on appeal confirms that, except for one of the last thirteen
years, the annual family income was well over $70,000 and exceeded $100,000 in four of those
years, including the last three. The court did not abuse its discretion in characterizing the
household as middle class and granting wife maintenance to help her come closer to maintaining
that level of income. See Watson v. Watson, 2003 VT 80, ¶ 4, 175 Vt. 622 (mem.) (explaining
that maintenance is designed to “ameliorate the financial impact of divorce”).

        Next, husband argues that the facts do not support the amount and extended-duration of
the maintenance award. In particular, husband claims that long-term maintenance is not required
because the parties’ youngest son will reach majority in eight years and wife can increase her
income by working more hours. In view of the length of the marriage and the disparity in the
parties’ current and future financial prospects, we find no basis to conclude that the court abused
its “considerable discretion” in awarding spousal maintenance until husband retires. Golden v.
Cooper-Ellis, 2007 VT 15, ¶ 47, 181 Vt. 359. Contrary to husband’s argument, the court
specifically found that husband had the ability to pay, noting that defendant’s income “is high
enough to easily meet his reasonable needs while also” paying maintenance.

        Next husband contends that the court abused its discretion in failing to acknowledge
husband’s version of the facts, particularly related to wife’s allegations of abuse. We find no
error. As fact-finder, the court has discretion to determine the credibility of witnesses and weigh
the persuasiveness of evidence. Gravel v. Gravel, 2009 VT 77, ¶ 13, 186 Vt. 250. The court was
free to believe wife’s account of the abuse during the marriage, and was not required to detail
why it did not credit husband’s evidence.1 Because the evidence supports the court’s finding of
abuse, there is no basis to disturb its judgment.

       Therefore, the court did not err in considering husband’s fault in its property division.
“The family court has broad discretion in dividing marital property, and we will uphold its
decision unless its discretion was abused, withheld, or exercised on clearly untenable grounds.”
Kasser v. Kasser, 2006 VT 2, ¶ 30, 179 Vt. 259. By statute, the court is directed to “equitably
divide and assign” marital property by considering several factors including the length of the
marriage, the parties’ income, the parties’ opportunities for future acquisition of income, and the

       1
           Husband’s suggestion that the decision is or should be discredited because it was
signed by only one assistant judge is unfounded. Assuming the second assistant judge disagreed
with the facts as found by the court, the majority findings of the presiding judge and the other
assistant judge leaves no avenue for challenging the decision. See 4 V.S.A. § 457 (outlining
participation of assistant judges in family matters).
                                             2
relative merits of the parties. 15 V.S.A. § 751. The court specifically noted that equity favored
wife and granted her a greater portion of husband’s pension to compensate for the “years of
physical and mental abuse” she suffered.

        Husband’s assertion that the court implicitly relied on this fault determination to “punish”
him in its maintenance award is at odds with the court’s decision, which contains no indication
that the court considered his abusive behavior in arriving at maintenance.2 The court delineated
that the maintenance award was based on the longevity of the marriage, wife’s much smaller
income, wife’s “lack of property and financial resources, and the disparate skill set and
employability of the parties.” These were all legitimate considerations, and were supported by
the facts in the record.

       Affirmed.


                                                BY THE COURT:


                                                _______________________________________
                                                Paul L. Reiber, Chief Justice

                                                _______________________________________
                                                Brian L. Burgess, Associate Justice

                                                _______________________________________
                                                Beth Robinson, Associate Justice




       2
          Husband posits that the court “decided the issue of abuse before husband even took the
stand” based on what he characterizes as the court’s “sarcastic” response to wife’s objection to
husband’s witness challenging her claim of abuse. AAB 9. It is difficult to discern sarcasm in a
transcript, but the more salient point of the court’s comment was to allow the testimony
favorable to husband, anticipating that the witness was “probably going to tell me that the living
situation was small and, yes, he would have known [about abuse, but was not aware of any].”
This predicted relevance was ostensibly based on the testimony to that effect just received from
another similarly situated witness presented by husband. Husband appears to confuse prescience
with sarcasm and, in any event, demonstrates no bias on the part of the court. See Ball v. Melsur
Corp., 161 Vt. 35, 45 (1993) (stating that “bias or prejudice must be clearly established by the
record” and “that contrary rulings alone, no matter how numerous or erroneous, do not suffice to
show prejudice or bias”).
                                             3